Citation Nr: 1445478	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for flu symptoms and fatigue to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to September 1989,
November 1990 to May 1991, and January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo New York.  The Veteran's appeal was previously before the Board and remanded for development in January 2014.  

In September 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance See 38 C F R § 20 1304(c) (2013).  The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's complaint of flu symptoms and fatigue to include as due to an undiagnosed illness have been ascribed as being a symptom of his fibromyalgia, and posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for flu symptoms and fatigue to include as due
to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in February 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The February 2009 VCAA letter was sent prior to the rating decision in March 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Records from Community General Hospital were also associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim.  The January 2014 Board remand instructions stated that the Veteran be scheduled for a VA examination, and for a readjudication of the claim if any benefits sought on appeal were denied.  The Veteran underwent a Disability Benefits Questionnaire (DBQ) in July 2014 to evaluate his complaints of flu-like symptoms and chronic fatigue, while a Supplemental Statement of the Case was sent in August 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The July 2014 VA DBQ is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.  However, as the Veteran has not been diagnosed with a chronic disability listed under 3.309(a), service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1) (2013).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(2)(i) (2013).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(2)(ii) (2013).

"Objective indications of a chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2013).  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(1)(5) (2013).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6) (2013).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

Compensation will not be paid if (1) there is affirmative evidence that an undiagnosed illness was not incurred in active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he has fatigue and flu-like symptoms that is related to his service in the Persian Gulf.  A VA primary care note from October 2002 shows that the Veteran denied having fatigue.  In January 2009 the Veteran denied having headaches, fevers, cough, chest pain, nausea or vomiting.  In January 2009 the Veteran underwent an environmental exam.  The Veteran reported having muscle aches, joint pains, and flu-like symptoms starting in 1996.  The Veteran stated that he currently still experienced general body aches and pains, chronic diarrhea, and irritability.  The Veteran stated that he is unable to exercise due to general malaise and pain.  A VA rheumatology consult from February 2009 states that the Veteran has Gulf War symptoms which include, fatigue, musculoskeletal pain, and fibromyalgia.  The Veteran also stated that did not suffer from fevers or chills.    A November 2009 primary care note indicates that the Veteran complained of increased fatigue, and a lack of interest in activities he used to enjoy.  A review of systems by medical staff deemed the Veteran in generally good health.  The Veteran denied nausea or vomiting.  The Veteran was assessed with arthralgia in multiple sites.  

In June 2010 the Veteran underwent a VA Gulf War examination for an evaluation of his irritable bowel syndrome.  In review of the Veteran's cardiac history medical staff stated that the Veteran had no history of fatigue.  In discussion of the Veteran's general appearance, medical staff noted that the Veteran had complaints of daily fatigue and joint pain.  In discussing the effects of the Veteran's irritable bowel syndromes symptoms on the Veteran's occupational activities, the examiner stated that the Veteran suffers from lack of stamina, weakness or fatigue, fecal incontinence, and pain.  In review of the Veteran the examiner stated that the Veteran has Gulf War symptoms which include fatigue, musculoskeletal pain, and fibromyalgia.  At the Veteran's January 2013 VA PTSD DBQ he stated that he had difficulty concentrating, anxiety, and sleep impairment.  In September 2013, a VA nursing note shows that the Veteran denied having flu symptoms. 

The Veteran complained of aches and pains, headaches, feeling sweaty and/or having the chills at his July 2014 VA chronic fatigue syndrome DBQ.  The examiner stated that the Veteran was diagnosed with chronic fatigue syndrome in the 1990s, and flu like symptoms in the 1990s.  In review of the Veteran's medical history the examiner stated that "as per records [the] veteran did not complain of any flu like symptoms or aches and pains while in Saudi Arabia and Kuwait."  The Veteran stated that he had vague aches and pains, headaches, sweatiness, and chills since the 1990s.  The examiner noted that the Veteran was already diagnosed with fibromyalgia, irritable bowel syndrome, and PTSD.  The Veteran described having vague pain throughout his body.  The Veteran also stated that he suffers from headaches, which are sometimes accompanied by nausea one to two times a week.  The Veteran reported that once or twice a month he will break out in sweat or chills.  The Veteran stated that when he gets flu like symptoms or headaches he lies down for one to two hours, gets relief and then continues his work.  The DBQ examiner also noted that the Veteran suffers from poor attention, the inability to concentrate, and forgetfulness.  The Veteran stated that he suffers from forgetfulness, poor attention, lack of concentration and sometimes he is too fatigued to do household chores, or yard work.     

The DBQ examiner concluded that the Veteran's fatigue and flu-like symptoms are less likely than not incurred in or caused by the Veteran's military service.  In rationale, the examiner stated that based on a review of the Veteran's records, interview and examination of the Veteran, with a review of medical literature, it was determined that the Veteran's symptoms are less likely caused by or a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Specifically, the examiner stated that the "Veteran has infrequent chronic vague symptoms of body ache, headache, vasomotor symptoms of feeling sweaty and chilling and fatigue" and that these symptoms can be explained by the Veteran's fibromyalgia, anxiety or PTSD, which are service-connected.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his fatigue and flu-like symptoms, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of feeling tired with low energy, poor memory and his other related symptoms, (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose chronic fatigue syndrome or to etiologically link the Veteran's reported flu-like symptoms and fatigue to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

The Board notes the ample evidence which shows that the Veteran has experienced fatigue and flu-like symptoms.  The Veteran's fatigue and flu-like symptoms have instead been found to be a symptom/manifestation of his service connected fibromyalgia and PTSD.  There is no basis for finding that the Veteran suffers from fatigue as a manifestation of an undiagnosed illness.  The presumptive provisions of law pertaining to chronic fatigue syndrome as a medically unexplained illness are not for application.  38 C.F.R. § 3.317 (2013).  The Board notes that the medical examiner noted "chronic fatigue syndrome," however it is clear that the examiner is referring to fatigue symptoms and not chronic fatigue syndrome as a separate and distinct disease entity due to service in Southwest Asia.  Chronic fatigue syndrome by regulation is a disease without conclusive pathology or etiology.  The examiner linked the Veteran's fatigue symptoms to known service-connected disorders, and thus there is affirmative evidence that the Veteran does not suffer from a separate and distinct disorder of chronic fatigue syndrome due to service in Southwest Asia.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determination committed to the discretion of the fact finder.").   

The July 2014 VA examiner's opinion was well reasoned and offered ample explanation to the Veteran's condition. The examiner also added supporting medical literature used to support the rationale provided.  It was well reasoned by the VA examiner that the fatigue and flu-like symptoms experienced by the Veteran is a consequence of the Veteran's fibromyalgia and PTSD which have already been service-connected.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's lay contentions are outweighed by the VA opinion that links the Veteran's fatigue and flu-like symptoms to known etiologies.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  Thus, the Board assigns larger probative weight to the VA examiner's opinion compared to the Veteran's lay opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

As such, service connection for flu symptoms and fatigue to include as due
to an undiagnosed illness is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012). Therefore, the Veteran's claim for flu symptoms and fatigue to include as due to an undiagnosed illness is denied.

ORDER

Service connection for flu symptoms and fatigue to include as due to an undiagnosed illness is denied.


____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


